Quillian, Judge.
The Housing Authority of the City of Decatur instituted in DeKalb Superior Court proceedings seeking to condemn certain premises in the City of Decatur. The petition for condemnation named as defendants the owner of fee simple title to the property, Louis Rosenbaum, and as lessee of a portion of the premises, Samuel I. Baker, the appellee here. Thereupon, pursuant to the applicable statutory provisions, a special master was appointed by the court. The special master conducted hearings and made special findings which were fully reported to the court. After the *110filing of these findings the condemnee Baker filed an appeal from the amount of the award to a jury for a de novo proceeding in the superior court. Subsequent to the filing of the special master's findings and before the judgment of the superior court relative thereto, the condemnor, appellant here, filed exceptions to the portion of the finding of the special master dealing with the nature of the interest of Samuel Baker and the length of his leasehold term. However, the court entered an order approving and accepting the findings of the special master. From this order the condemnor filed its notice of appeal. Held:
Argued January 6,1969
—DecidedJanuary 27, 1969.
Carley & Ramsay, George H. Carley, for appellant.
Hendon & Henley, T. Charles Allen, for appellees.
Except for those judgments specifically designated in Section . 1 (a) (3) of the Appellate Practice Act of 1965, as amended by Ga. L. 1968, pp. 1072, 1073 (Code Ann. § 6-701 (a) (3)), appeal may only be taken: (1) from a judgment which is final, that is, where the case is no longer pending in the court below, and (2) where the trial judge in rendering the judgment not otherwise subject to direct appeal certifies that it is of such importance to the case that immediate review should be had. In the case sub judice there is no certificate of immediate review by the trial judge. Furthermore, as the record shows, since the appellee has appealed to the superior court for a jury trial under Code Ann. § 36-614a (Ga. L. 1957, pp. 387, 396), there has been no final judgment in the case and it is still pending in the court below. Hence, the present appeal to the order of the superior court approving the findings of the special master is premature and subject to dismissal.

Appeal dismissed.


Felton, C. J., and Pannell, J., concur.